

Exhibit 10.1


FIRST AMENDMENT TO LEASE AGREEMENT




THIS FIRST AMENDMENT TO LEASE AGREEMENT (“First Amendment”) is made this 5th day
of May, 2014 (the “Effective Date”), by and between PS BUSINESS PARKS, L.P., a
California limited partnership (“Landlord”) and GEEKNET, INC., a Delaware
corporation (“Tenant”), successor in interest to ThinkGeek, Inc. (the “Original
Tenant”).
W I T N E S S E T H:
WHEREAS, Landlord and Original Tenant entered into that certain Office Lease
Agreement dated June 26, 2009 (the “Lease”), pursuant to which Tenant leased
that certain premises in the building located at 11216 Waples Mill Road,
Fairfax, Virginia (the “Building”), said premises containing approximately
Fifteen Thousand Three Hundred Sixteen (15,316) rentable square feet of space
known as Suite 100 and 103 (the “Original Premises”). The Building and the
Premises are located in the business park known as “Fair Oaks Corporate Center”
(the “Project”);
WHEREAS, the Lease was assigned to Tenant by the Original Tenant pursuant to
that certain Assignment Agreement dated May 5, 2014 (the “Assignment
Agreement”);
WHEREAS, Term of the Lease is currently scheduled to expire as of August 31,
2014 (the “Current Term”);
WHEREAS, Landlord and Tenant desire to amend the Lease in order to (i) extend
the Current Term, (ii) increase the square footage of the Premises, and (iii)
amend and modify certain terms and conditions of the Lease as hereinafter
provided.
NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements herein contained and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Landlord and Tenant
hereby agree to the following:
1.    Recitals. The recitals set forth above are incorporated herein by this
reference with the same force and effect as if fully set forth hereinafter.
2.    Capitalized Terms. Capitalized terms not otherwise defined herein shall
have the meaning ascribed to them in the Lease. From and after the date hereof,
the Lease and this First Amendment shall be known collectively as the “Lease”.
3.    Premises.
a.    Pursuant to the terms of this First Amendment, the square footage of the
Premises shall be increased by approximately Five Thousand Five Hundred
Ninety-One (5,591) rentable square feet of space in the aggregate consisting of
(i) that certain space containing approximately Two Thousand Three Hundred
Eighty-Three (2,383) rentable square feet (currently subleased by GeekNet, Inc.)
as shown on Exhibit A-1 attached hereto (“Additional Premises A”), and (ii) that
certain space containing approximately Three Thousand Two Hundred Eight (3,208)

1    

--------------------------------------------------------------------------------



rentable square feet shown on Exhibit A-1 (“Additional Premises B”). Additional
Premises A and Additional Premises B are sometimes known collectively herein as
the “Additional Premises”.
b.    Effective upon the date this First Amendment has been executed by Landlord
and Tenant, whichever signs last (the “Additional Premises A Effective Date”),
the square footage of the Premises shall be increased by the square footage of
Additional Premises A. From and after the Additional Premises A Effective Date,
(i) the Premises shall contain a total of approximately Seventeen Thousand Six
Hundred Ninety-Nine (17,699) rentable square feet, and (ii) all references in
the Lease to “Premises” shall, except as otherwise expressly provided herein,
refer collectively to the Original Premises and Additional Premises A. Tenant is
currently in occupancy of Additional Premises A pursuant to the terms of a
sublease (the “Sublease”) between Tenant, as subtenant, and International
Meridian Technical Services, LLC (“IMTS”), as sublandlord. The IMTS lease has
been terminated by Landlord prior to the date hereof. The Sublease, and all of
Tenant’s obligations thereunder, shall be deemed to have terminated as of the
Additional Premises A Effective Date (saving and excepting those provisions
which survive the expiration or earlier termination of the Sublease), Landlord
having elected to have Tenant attorn to Landlord under the Sublease for the
period between the termination of the IMTS lease and the day immediately prior
to the Additional Premises A Effective Date.
c.    Effective on the date on which the Additional Premises B Improvements
(defined in Paragraph 12(c) below) are substantially complete (the “Additional
Premises B Effective Date”), which date is currently estimated to be on or
around September 1, 2014, the square footage of the Premises shall be increased
by the square footage of Additional Premises B. From and after the Additional
Premises B Effective Date, (i) the Premises shall contain a total of
approximately Twenty Thousand Nine Hundred Seven (20,907) rentable square feet,
and (ii) all references in the Lease to “Premises” shall, except as otherwise
expressly provided herein, refer collectively to the Original Premises,
Additional Premises A and Additional Premises B. The Additional Premises A
Effective Date and the Additional Premises B Effective Date shall sometimes be
referred to herein singularly or collectively as an or the “Effective Date.”
d.    Upon request made by Landlord following the Effective Date, Tenant shall
execute and deliver a commencement letter setting forth the Effective Date, the
date upon which the Term shall expire, and such other matters regarding the
terms of this First Amendment as Landlord shall request.
4.    Term. The Term of the Lease is hereby extended for a period of sixty (60)
full calendar months commencing September 1, 2014 (the “Renewal Date”) and
expiring August 31, 2019, unless terminated sooner pursuant to the provisions of
the Lease as amended hereby. The period between the Additional Premises A
Effective Date and August 31, 2019 shall be known herein as the “Extended Term.”
The Term of the Lease for the Additional Premises shall be coterminous with the
Extended Term (as of the applicable Effective Date). From and after the date
hereof, all references in the Lease to “Term of the Lease”, “Term”, “Term
hereof” and the like shall be deemed to include the Extended Term.


5.    Base Rent.


a.    As of the Additional Premises A Effective Date, in addition to Base Rent
payable with respect to the Original Premises set forth in the Basic Lease
Information, Tenant shall

2    

--------------------------------------------------------------------------------



pay Base Rent for Additional Premises A at the times and in the manner described
in Section 2 of the Lease according to the following schedule:


Additional Premises A Base Rent:


Lease Period


Monthly Base Rent
Additional Premises A Effective Date – 08/31/15
$4,164.29
09/01/15 – 08/31/16
$4,289.22
09/01/16 – 08/31/17
$4,417.90
09/01/17 – 08/31/18
$4,550.44
09/01/18 – 08/31/19
$4,686.95

    
b.    As of the Additional Premises B Effective Date, in addition to Base Rent
payable with respect to the Original Premises set forth in the Basic Lease
Information and Additional Premises A above, Tenant shall pay Base Rent for
Additional Premises B at the times and in the manner described in Section 2 of
the Lease according to the following schedule:


Additional Premises B Base Rent:


Lease Period


Monthly Base Rent
Additional Premises B Effective Date – 08/31/15
$2,563.73
09/01/15 – 08/31/16
$2,640.64
09/01/16 – 08/31/17
$2,719.86
09/01/17 – 08/31/18
$2,801.46
09/01/18 – 08/31/19
$2,885.50



c.    As of the Renewal Date, in addition to Base Rent payable with respect to
Additional Premises A and Additional Premises B set forth herein, Tenant shall
pay Base Rent for Original Premises at the times and in the manner described in
Section 2 of the Lease according to the following schedule:





















3    

--------------------------------------------------------------------------------



Original Premises Base Rent:


Lease Period


Monthly Base Rent
Renewal Date – 08/31/15
$26,764.71
09/01/15 – 08/31/16
$27,567.65
09/01/16 – 08/31/17
$28,394.68
09/01/17 – 08/31/18
$29,246.52
09/01/18 – 08/31/19
$30,123.92



6.    Additional Premises Base Rent Abatement. Notwithstanding anything to the
contrary contained in the Lease or in Paragraph 5 hereinabove, Landlord hereby
agrees to conditionally waive Base Rent due with respect to the Additional
Premises (the “Additional Premises Base Rent Abatement”) as follows:


a.    With respect to Additional Premises A for the first ten (10) full calendar
months of the Extended Term in the amount of Four Thousand One Hundred
Sixty-Four and 29/100 Dollars ($4,164.29) per month.


b.    With respect to Additional Premises B for the first ten (10) full calendar
months of the Extended Term following the Additional Premises B Effective Date
in the amount of Two Thousand Five Hundred Sixty-Three and 73/100 Dollars
($2,563.73) per month.


c.    No other amounts due to Landlord under the Lease (other than the Base Rent
abated as the Additional Premises Base Rent Abatement) shall be waived, except
as may be expressly provided pursuant to another provision of the Lease. Tenant
shall be responsible for paying a prorated portion of the Base Rent due with
respect to the applicable portion of the Additional Premises for the period
between the applicable Effective Date and the last day of the calendar month in
which the applicable Effective Date has occurred in the event the applicable
Effective Date is not the first day of a calendar month. In the event that twice
during the Additional Premises Base Rent Abatement periods, Tenant is in default
under Section 17.01 of the Lease beyond the expiration of any applicable notice
and cure period provided therein (a “Monetary Default”), then Base Rent coming
due after such second Monetary Default shall not be waived. Furthermore, in the
event Tenant is in default under the Lease which continues beyond any applicable
notice and cure period provided therein and Landlord has elected to terminate
the Lease as a result of such default, the unamortized portion of the Additional
Premises Base Rent Abatement (unamortized as of the date of Tenant’s default)
shall be immediately due and payable by Tenant to Landlord without notice or
demand from Landlord. If the Lease does not terminate as a result of a default
by Tenant, Landlord agrees to permanently waive the Base Rent it has
conditionally waived pursuant to this Paragraph 6. Nothing contained in this
Paragraph shall be construed to relieve Tenant of the obligation set forth in
Paragraph 7 below to pay to Landlord the Base Rent for the Additional Premises
described in Paragraph 7 below concurrently with Tenant's execution of the First
Amendment.
7.    Base Rent Paid Upon Execution. Upon Tenant's execution of this First
Amendment, Tenant shall deposit with Landlord the sum of Six Thousand Seven
Hundred Twenty-

4    

--------------------------------------------------------------------------------



Eight and 02/100 Dollars ($6,728.02) which shall be applied to the first month’s
Base Rent due with respect to each portion of the Additional Premises following
the application of the Additional Premises Base Rent Abatement for such portion
of the Additional Premises.
8.    Security Deposit. Pursuant to the terms of the Lease, Landlord currently
holds from Tenant a Security Deposit in the amount of Twenty-Six Thousand Seven
Hundred Fifty-Nine and 64/100 Dollars ($26,759.64). Upon Tenant's execution of
this First Amendment, Tenant shall deposit with Landlord an additional Six
Thousand Seven Hundred Twenty-Eight and 02/100 Dollars ($6,728.02) to be added
to the existing Security Deposit to increase the amount of the Security Deposit
to Thirty-Three Thousand Four Hundred Eighty-Seven and 66/100 Dollars
($33,487.66), which such Security Deposit shall be held in accordance with the
provisions of Section 5 of the Lease.
9.    Tenant’s Proportionate Share.
a.    Effective as of the Additional Premises A Effective Date, Tenant’s
Proportionate Share of the Building with respect to Additional Premises A shall
be 8.65% and Tenant’s Proportionate Share of the Project with respect to
Additional Premises A shall be 1.90%.
b.    Effective as of the Additional Premises B Effective Date, Tenant’s
Proportionate Share of the Building with respect to Additional Premises B shall
be 11.65% and Tenant’s Proportionate Share of the Project with respect to
Additional Premises B shall be 2.56%.
10.    Base Year. The Base Year for the Additional Premises shall be the
calendar year 2014. The Base Year for the Original Premises shall continue to be
the calendar year 2010 through and including August 31, 2014. Effective on the
Renewal Date, the Base Year for the Original Premises shall be adjusted to the
calendar year 2014.
11.    Payment of Operating Expenses.
a.    Notwithstanding anything to the contrary contained in the Lease, Tenant
shall not be obligated to pay Tenant’s Proportionate Share of Operating Expenses
for the Additional Premises until the first anniversary of the Renewal Date.
Furthermore, during period beginning September 1, 2014 and ending August 31,
2015, Tenant shall not be required to pay Tenant’s Proportionate Share of
Operating Expenses with respect to the Original Premises; provided, however,
nothing herein shall be construed to waive Tenant’s obligation to pay any
shortfall in estimated payments (or to receive a refund of any overpayment) of
Tenant’s Proportionate Share of Operating Expenses for the Original Premises
accruing prior to September 1, 2014 during such period. Commencing as of
September 1, 2015 and thereafter during the Extended Term, Tenant shall be
obligated to pay Tenant’s Proportionate Share of Operating Expenses for the
entire Premises (i.e., the Original Premises and the Additional Premises) in
accordance with Exhibit D of the Lease, as modified hereby.
b.    As of the date hereof, the last sentence of Section 1.05 of Exhibit D
attached to the Lease shall be deleted and the following shall be substituted in
lieu thereof: “All Operating Expenses that vary with occupancy will be adjusted
to reflect 95% occupancy during any calendar year in which the Project is not
fully occupied.” To the best of Landlord’s knowledge as of the date hereof,
there are no credits, abatements or exemptions granted to Landlord from Fairfax
County, Virginia against Real Property Taxes applicable to the Project or the
Building which will not remain in place for the full Extended Term.

5    

--------------------------------------------------------------------------------



12.    Tenant Improvements.
a.    Tenant acknowledges that all obligations of Landlord to construct tenant
improvements with respect to the Original Premises pursuant to Exhibit B
attached to the Lease have been met and Landlord shall have no further
obligations to Tenant thereunder.
b.    Tenant hereby agrees to accept Additional Premises A in its "as-is"
condition existing on the Additional Premises A Effective Date, subject to
Landlord’s obligation to construct Tenant Improvements pursuant to Paragraph
12(c) below, and any latent defects, including latent defects in the Tenant
Improvements, reported to Landlord within ninety (90) days after Substantial
Completion of the Tenant Improvements. During the Extended Term, Landlord shall
have no obligation to provide any tenant improvements, refurbishments, repairs
(other than Landlord’s repair and maintenance obligations expressly stated in
the Lease), decorations or the like for the Original Premises and the Additional
Premises other than the Tenant Improvements (defined in Paragraph 12(c) below).
Regardless of the ninety (90) day period set forth above, at the written request
of Tenant, Landlord shall use commercially reasonable efforts to cooperate with
Tenant in receiving the benefit of any contractor’s and manufacturer’s
warranties obtained by Landlord in connection with the Tenant Improvements
during the entire period of such warranties.
c.    Landlord, at Landlord's expense, shall construct tenant improvements
("Tenant Improvements") for entire Premises (i.e., the Original Premises and
Additional Premises) using Building standard finishes and materials (except as
otherwise expressly shown on the Space Plan (defined in Exhibit B-1) attached to
Exhibit B-1 as Schedule 1) in accordance with the Tenant Improvement Agreement
attached hereto and incorporated herein as Exhibit B-1. It is the intention of
the parties that the Tenant Improvements for Additional Premises B (the
“Additional Premises B Tenant Improvements”) be constructed separately from the
Tenant Improvements for the Original Premises; it being understood that the
Additional Premises B Effective Date shall occur upon Substantial Completion of
the Additional Premises B Tenant Improvements. The Tenant Improvements shall be
constructed by Landlord in a good and workmanlike manner and in compliance with
all Laws, including the ADA, subject to the Tenant Exceptions (defined
hereinafter). The foregoing to the contrary notwithstanding, Tenant shall be
obligated for any compliance measures required by applicable Laws, including the
requirements of the ADA, that arise out of or in connection with the specific
nature of Tenant's business in the Premises, the acts or omissions of Tenant or
any Tenant Entity, the arrangement of any furniture, equipment or other property
in the Premises, any repairs or Tenant Alterations performed by or on behalf of
Tenant (other than the Tenant Improvements performed by Landlord), requirements
of any employees of Tenant, and any design or configuration of the Premises
specifically necessary for Tenant’s operations but not reflected on the Space
Plan (collectively, the “Tenant Exceptions”).
d.    Landlord shall use commercially reasonable efforts to complete the Tenant
Improvements in accordance with Exhibit B-1 within one hundred twenty (120) days
of the Effective Date on this First Amendment, subject to delays caused by
events of Force Majeure, long-lead items and Tenant Delay (defined in Exhibit
B-1). However, Landlord shall give Tenant notice of any long-lead items and
present Tenant with the opportunity to exchange such item for a comparable item
which is readily available.





6    

--------------------------------------------------------------------------------



13.    Option To Renew.


a.        Provided the Lease is in full force and effect and Tenant is not in
default under any of the other terms and conditions of the Lease beyond the
expiration of any applicable notice and cure period at the time of notification
of the Renewal Option (defined hereinafter) or at the commencement of the
Renewal Option Term (defined hereinafter), Tenant shall have one (1) option to
renew the Term of this Lease (the “Renewal Option”) for a term of sixty (60)
full calendar months (i.e., September 1, 2019 through August 31, 2024) (the
“Renewal Option Term”) following the expiration of the Extended Term, on the
same terms and conditions set forth in this Lease, except as modified by the
terms, covenants and conditions as set forth below:


i.         If Tenant elects to exercise the Renewal Option, then Tenant shall
provide Landlord with written notice exercising the Renewal Option no earlier
than December 1, 2018 but no later than March 1, 2019, time being of the
essence. If Tenant fails to provide such notice, the Renewal Option granted
hereunder shall automatically expire, and Tenant shall have no further or
additional right to extend or renew the Term of this Lease.


ii.        The Base Rent in effect at the expiration of the then Extended Term
shall be changed to reflect ninety-five percent (95%) of the Prevailing Market
(as defined in subparagraph (d) below) rate at the commencement of the Renewal
Option Term and the Base Year shall be changed to the calendar year 2019 upon
the commencement of the Renewal Option Term.  Landlord shall advise Tenant of
the new Base Rent for the Premises (taking into account the Prevailing Market)
no later than thirty (30) days after Tenant’s exercise of the Renewal Option.
Tenant shall have the right, to be exercised within five (5) business days after
Tenant’s receipt of Landlord’s determination of the new Base Rent, time being of
the essence, to withdraw in writing its notice exercising the Renewal Option in
which case the Lease shall expire in accordance with the provisions of the Lease
as of the original expiration date and Tenant shall have no further option to
renew the Lease. Otherwise, if Tenant does not agree with Landlord’s
determination of Base Rent and Tenant does not withdraw its notice exercising
the Renewal Option, the provisions of Paragraph 13(iii) shall apply.
 
iii.       If Tenant and Landlord are unable to agree on a mutually acceptable
rental rate for the Renewal Option Term not later than forty-five (45) days
after Tenant’s receipt of Landlord’s determination of the Base Rent for the
Renewal Option Term, then Landlord and Tenant, within five (5) business days
after such date, shall each simultaneously submit to the other, in a sealed
envelope, its good faith estimate of the Prevailing Market rate for the Premises
during the Renewal Option Term (collectively referred to as the "Estimates"). 
If the higher of such Estimates is not more than one hundred five percent (105%)
of the lower of such Estimates, then the Prevailing Market rate shall be the
average of the two Estimates.  If the Prevailing Market rate is not established
by the exchange of Estimates, then, within seven (7) business days after the
exchange of Estimates, the parties shall each appoint a real estate broker who
shall be licensed in the State of Virginia and who specializes in the field of
commercial office space leasing in the Fairfax, Virginia market, has at least
five (5) years of experience and is recognized within the field as being
reputable and ethical.


iv.       Upon selection, Landlord's and Tenant's brokers shall work together in
good faith to agree upon which of the two Estimates most closely reflects the
Prevailing Market rate for the Premises.  The Estimate chosen by such brokers
shall be binding on both Landlord and Tenant.  If either Landlord or Tenant
fails to appoint a broker within the seven (7) day period

7    

--------------------------------------------------------------------------------



referred to above, the broker appointed by the other party shall be the sole
broker for the purposes hereof.  If the two brokers cannot agree upon which of
the two Estimates most closely reflects the Prevailing Market rate within twenty
(20) days after their appointment, then, within ten (10) days after the
expiration of such twenty (20) day period, the two brokers shall select a third
broker meeting the aforementioned criteria.  Once the third broker (i.e., the
arbitrator) has been selected as provided for above, then, as soon thereafter as
practicable but in any case within fourteen (14) days, the arbitrator shall make
his or her determination of which of the two Estimates most closely reflects the
Prevailing Market rate and such Estimate shall be binding on both Landlord and
Tenant as the Prevailing Market rate for the Premises.  If the arbitrator
believes that expert advice would materially assist him or her, he or she may
retain one or more qualified persons to provide such expert advice.  The parties
shall share equally in the costs of the arbitrator and of any experts retained
by the arbitrator.  Any fees of any broker, counsel or experts engaged directly
by Landlord or Tenant, however, shall be borne by the party retaining such
broker, counsel or expert.


v.        If the Prevailing Market rate has not been determined by the
commencement date of the Renewal Option Term, Tenant shall pay Base Rent upon
the terms and conditions in effect during the last full month of the Extended
Term until such time as the Prevailing Market rate has been determined.  Upon
such determination, the Base Rent for the Premises shall be retroactively
adjusted to the commencement of the Renewal Option Term for the Premises to
ninety-five percent (95%) of the Prevailing Market established hereby. 


b.        If Tenant is entitled to and properly exercises a Renewal Option,
Landlord shall prepare an amendment (the “Renewal Amendment”) to reflect changes
in the Base Rent, Term, expiration date and other appropriate terms.  Tenant
shall execute and return the Renewal Amendment to Landlord within fifteen (15)
business days after Tenant’s receipt of same, but an otherwise valid exercise of
the Renewal Option shall be fully effective whether or not the Renewal Amendment
is executed.


c.        The Renewal Option is not transferable; the parties hereto acknowledge
and agree that they intend that the Renewal Option shall be “personal” to Tenant
and any Affiliate to whom this Lease has been assigned pursuant to a Permitted
Transfer and that in no event will any other assignee or sublessee have any
rights to exercise the Renewal Option.
    d.        For purposes of this Paragraph 13, "Prevailing Market" shall mean
the arms-length fair market annual rental rate per rentable square foot under
leases and renewal and expansion amendments entered into on or about the date on
which the Prevailing Market is being determined hereunder for space comparable
to the Premises in the Building and buildings comparable to the Building in the
Fairfax, Virginia area as of the date the Renewal Option Term is to commence,
taking into account any market concessions, the specific provisions of this
Lease which will remain constant, and may, if applicable, include parking
charges.  The determination of Prevailing Market shall take into account any
material economic differences between the terms of this Lease and any comparison
lease or amendment, such as commissions, rent abatements, construction costs and
other concessions and the manner, if any, in which the landlord under any such
lease is reimbursed for operating expenses and taxes and the base year therefor.
e.    Tenant, in its renewal notice, shall notify Landlord if it is exercising
the Renewal Option for less than the entirety of the Premises. Tenant shall be
permitted to renew the Lease with respect to less than the entirety of the
Premises so long as the portion of the Premises

8    

--------------------------------------------------------------------------------



to which Tenant’s renewal shall not apply can be demised so as to be compliant
with all regulations and laws and is leasable space as determined in Landlord’s
reasonable judgment.
14.    Right of First Offer on Contiguous Space.
a.    Provided this Lease is in full force and effect and Tenant is not in
default under any of the other terms and conditions of the Lease beyond the
expiration of any applicable notice and cure period, Tenant shall have a right
of offer (the “Offer Right”) to lease any space in the Building which is
contiguous with the Premises that becomes available during the Term hereof, said
space being indicated on Exhibit A-2 attached hereto (“Offer Space”). The term
“Offer Space” shall not include any leasable space in the Building which is not
under lease as of the date of this Lease and any such space shall not be subject
to this right of first offer until such time as the space becomes available for
lease after the expiration of a third party lease. Tenant’s Offer Right shall be
exercised as follows: at any time after Landlord has determined that the
existing tenant in the subject portion of the Offer Space will not extend or
renew the term of its lease for such Offer Space (but prior to leasing such
Offer Space to a party other than the existing tenant), Landlord shall advise
Tenant (the “Advice”) of the terms under which Landlord is prepared to lease
such Offer Space to Tenant, which terms shall be determined in accordance with
subparagraph (c) hereinbelow, which such terms shall be consistent with the
Prevailing Market (determined in accordance with Paragraph 13 above).
Notwithstanding anything to the contrary contained herein, the term of the Lease
with respect to the Offer Space shall be coterminous with the Lease for the
Premises. Tenant may lease such Offer Space in its entirety only, under such
terms, by delivering written notice of exercise to Landlord (the “Notice of
Exercise”) within fifteen (15) days after the date of the Advice, time being of
the essence, and if Tenant disputes that the terms set forth in the Advice
reflect the Prevailing Market, the Prevailing Market shall be determined in
accordance with Paragraph 13(a)(iii) above.


b.    Notwithstanding the foregoing, Tenant shall have no Offer Right with
respect to the Offer Space and Landlord need not provide Tenant with an Advice,
if: (i) Tenant is in default under this Lease beyond the expiration of any
applicable notice and cure period at the time that Landlord would otherwise
deliver an Advice; (ii) more than thirty percent (30%) of the Premises (in the
aggregate of all subleases) is sublet to any person or entity (other than an
Affiliate) at the time Landlord would otherwise deliver an Advice; (iii) this
Lease has been assigned other than to an Affiliate prior to the date Landlord
would otherwise deliver an Advice; or (iv) Tenant is not occupying the Premises
on the date Landlord would otherwise deliver an Advice.


c.    The term for the Offer Space shall commence upon the commencement date
stated in the Advice and thereupon the Offer Space shall be considered a part of
the Premises, provided that all of the terms stated in the Advice shall govern
Tenant's leasing of such Offer Space and only to the extent that they do not
conflict with the Advice, the terms and conditions of this Lease shall apply to
such Offer Space. Tenant shall pay Base Rent and Additional Rent for the Offer
Space in accordance with the terms and conditions of the Advice, which terms and
conditions shall be consistent with the Prevailing Market (defined hereinafter)
at the time of Landlord’s notice, as determined in Landlord's reasonable
judgment. If Tenant exercises the Offer Right within the fifteen (15) days but
disagrees with the Base Rent determined by Landlord in accordance with the
definition of Prevailing Market the provisions of 13(a)(iii)(iv) and (v) shall
apply. Upon determination of the terms applicable to the Offer Space, the
parties shall promptly execute an amendment to this Lease stating the terms so
determined.
 

9    

--------------------------------------------------------------------------------



d.    The Offer Space (including improvements and personalty, if any) shall be
accepted by Tenant in its condition and as-built configuration existing on the
earlier of the date Tenant takes possession of such Offer Space or as of the
date the term for such Offer Space commences, unless the Advice specifies any
work to be performed by Landlord in such Offer Space, in which case Landlord
shall perform such work in such Offer Space. If no work is to be performed by
Landlord pursuant to the Advice, Tenant shall have a period to construct
improvements for the Offer Space which period shall end on the earlier to occur
of (i) the day Tenant first occupies the Offer Space to conduct business
therefrom, and (ii) six (6) months after the date on which Landlord delivered
the Offer Space to Tenant in its “as-is” condition, and during which period
Tenant shall not be obligated to pay Base Rent or Tenant’s Proportionate Share
of Operating Expenses with respect to the Offer Space. If Landlord is delayed
delivering possession of the Offer Space due to the holdover or unlawful
possession of such space by any party, Landlord shall use reasonable efforts to
obtain possession of the space, and the commencement of the term for such Offer
Space shall be postponed until the date Landlord delivers possession of such
Offer Space to Tenant free from occupancy by any party. However, if Landlord
shall not have tendered possession of the Offer Space to Tenant within one
hundred fifty (150) days following the estimated commencement date specified in
the Advice (the “Offer Space Estimated Commencement Date”), as the same may be
adjusted in connection with an event of Force Majeure or an Offer Space Tenant
Delay (defined hereinafter), Landlord shall not be subject to any liability
therefor, nor shall such failure affect the validity of this Lease or the
obligations of Tenant hereunder with respect to the Premises, but, in such an
event, Tenant may, at Tenant's option, by notice in writing to Landlord within
thirty (30) days after the expiration of the one hundred fifty (150) day period,
terminate this Lease with respect to the Offer Space only. If Tenant terminates
this Lease with respect to the Offer Space as provided in the preceding
sentence, the parties shall be discharged from all obligations hereunder with
respect to the Offer Space only, except that Landlord shall return any money
previously deposited with Landlord for the Offer Space by Tenant; and provided
further, that if such written notice by Tenant is not received by Landlord
within said thirty (30) period, Tenant shall not have the right to terminate
this Lease with respect to the Offer Space as provided above. If Landlord is
unable to deliver possession of the Offer Space to Tenant on the Offer Space
Estimated Commencement Date due to any event of Force Majeure (excluding any
delay caused by the existing tenant of the Offer Space), the Offer Space
Estimated Commencement Date shall be extended by the period of the delay caused
by the event of Force Majeure, said extension not to exceed sixty (60) days. The
one hundred fifty (150) day period specified herein shall be deemed extended, to
the extent of any delays in Landlord’s delivery of the Offer Space to Tenant
caused by acts or omissions of Tenant, Tenant's agents, employees and
contractors, or for Tenant delays as defined in a work letter agreement, if any,
pertaining to any tenant improvements to be performed by Landlord for the Offer
Space (hereinafter "Offer Space Tenant Delays").


e.    The rights of Tenant hereunder with respect to the Offer Space shall
terminate on the earlier to occur of: (i) twelve (12) calendar months prior to
the expiration of the Extended Term of this Lease unless Tenant has exercised
the Renewal Option for the entire Premises, (ii) if the term of the Lease for
the Offer Space will be less than eighteen (18) months as of the Offer Space
Estimated Commencement Date, Tenant shall have no right to exercise this Offer
Right unless Tenant also exercises the Renewal Option with respect to the entire
Premises; (iii) the date Landlord would have provided Tenant written notice of
the Offer Right as described herein above if Tenant had not been in violation of
one or more of the conditions set forth in subparagraph (b) above; and (iv)
Tenant's failure to exercise its Offer Right within the fifteen (15) day period
provided in subparagraph (a) above. If Tenant does not give Landlord written
notice of its election to lease such Offer Space within the fifteen (15) day
period provided in subparagraph

10    

--------------------------------------------------------------------------------



(a) above or if Landlord is not required to provide Tenant with notice for any
other reason set forth in this subparagraph (e), Landlord shall thereafter be
free to lease such Offer Space to any third party on any terms and conditions
that Landlord shall select, with no further obligation to Tenant until such time
as the Offer Space once again becomes available for leasing following the
expiration of a third party lease.


f.    Notwithstanding anything herein to the contrary, Tenant’s Offer Right is
subject and subordinate to the expansion rights (whether such rights are
designated as a right of first offer, right of first refusal, expansion option
or otherwise) existing on the date hereof of any tenant of the Building. The
Offer Right is not transferable; the parties hereto acknowledge and agree that
they intend that the Offer Right shall be “personal” to Tenant as set forth
above and any Affiliate to whom the Lease has been assigned pursuant to a
Permitted Transfer and in no event will any assignee or sublessee have any
rights to exercise the Offer Right.


15.    Right of First Refusal on Brown Printing Space. Subject to Landlord's
obligation to first offer and lease any such space to any tenant who is then
occupying or leasing such space at the time the space becomes available for
leasing, and subject to all other options in existence as of the date hereof
held by tenants of the Building and provided Tenant is not in default beyond the
expiration of any applicable notice and cure period under the Lease at the time
it exercises this Refusal Right (defined hereinafter) or at the commencement of
the term with respect to the Refusal Space (defined hereinafter), Tenant shall
have the right of first refusal (the “Refusal Right”) to lease that certain
spaces in the Building currently leased by Brown Printing containing
approximately One Thousand Four Hundred Sixty-Seven (1,467) rentable square feet
and shown on Exhibit A-2 attached hereto (the “Refusal Space”) on the terms and
conditions set forth herein. Prior to entering into a lease with a third-party
for any of the Refusal Space, Landlord shall give Tenant written notice of all
the terms and conditions of a bona fide third-party offer ("Offered Terms")
Landlord has received for the Refusal Space. Tenant may exercise such right only
as to all of the Refusal Space and all of the Offered Terms described in the
Landlord's notice, and not to merely a part of such Refusal Space or such
Offered Terms (other than with respect to the term of the Lease for the Refusal
Space as provided hereinafter). The term of the Lease with respect to the
Refusal Space shall be coterminous with the Term for the Premises but in no
event for a period of less than three (3) years. If the term of the Lease for
the Refusal Space is less than the term provided in the Offered Terms, the
Offered Terms shall be adjusted to reflect the actual term for the Refusal Space
(e.g., any allowances or rental concessions and similar terms shall be prorated
based upon the actual term for the Refusal Space set forth in the Offered Term).
Notwithstanding anything to the contrary contained herein, whether solicited by
Landlord or otherwise, if the Refusal Space is merely a demised or undemised
portion of a larger contiguous or non-contiguous space on which Landlord
receives a bona fide third-party offer, then such space shall not be considered
to be the Refusal Space for purposes hereof and Tenant’s rights shall not arise
hereunder and Tenant shall have no rights in or to the Refusal Space in such a
case in which case Landlord shall have no obligation to provide Tenant with
notice of such offer. Tenant shall have five (5) business days in which to elect
to lease the Refusal Space pursuant to this Refusal Right, time being of the
essence. If Tenant does not give Landlord written notice of its election to
lease such Refusal Space within the five (5) business day period, Landlord shall
thereafter be free to lease such Refusal Space to any third party on any terms
and conditions that Landlord shall select, with no further obligation to Tenant.
In the event that Landlord offers any space to Tenant pursuant to this Refusal
Right, and Tenant elects not to lease the space, the space so offered shall no
longer be subject to this Refusal Right, and thereafter Landlord shall not be
obligated to offer said space to Tenant, until such time as the Refusal Space
again becomes available for leasing after the expiration of a

11    

--------------------------------------------------------------------------------



third party lease. In the event Tenant exercises the Refusal Right pursuant to
this Paragraph 15, then, the parties shall promptly execute an amendment to the
Lease incorporating the Offered Terms. If this Refusal Right has not earlier
expired, this Right of First Refusal shall automatically expire and be of no
further force and effect as of the date which is twelve (12) full calendar
months prior to the expiration of the Extended Term or the then applicable
extended Term in the event Tenant has exercised its Renewal Option. The Refusal
Right is not transferable; the parties hereto acknowledge and agree that they
intend that the Refusal Right shall be “personal” to Tenant as set forth above
and any Affiliate to whom the Lease has been assigned pursuant to a Permitted
Transfer and that in no event will any assignee or sublessee have any rights to
exercise the Refusal Right.


16.    Tenant’s Signage.
    
a.    Tenant shall be entitled to one identification sign to be located on the
top exterior of the Building or such other prominent place on the Building which
is mutually and reasonably agreed upon by Landlord and Tenant (the “Building
Signage”). Tenant’s proposed Building Signage is shown on Exhibit D and Landlord
has approved the design and location of such Building Signage as shown on
Exhibit D subject to the other terms and conditions of this Paragraph 16. The
exact location and size of the Building Signage shall be subject to all
applicable Laws and Landlord’s prior written approval, provided that the
location does not detract from the first-class quality of the Building and the
size shall be no greater than the greater of (i) Tenant’s pro rata share of the
exterior signage available for the Building, and (ii) fifty percent (50%) of the
available exterior signage for the Building. Tenant’s right to Building signage
shall be non-exclusive. Such right to Building Signage is subject to the
following terms and conditions: (i) Tenant shall submit plans and drawings for
the Building Signage to any and all public authorities having jurisdiction and
shall obtain written approval from each such jurisdiction prior to installation,
and shall fully comply with all applicable Laws; (ii) Tenant shall, at Tenant’s
sole cost and expense, design, construct and install the Building Signage; (iii)
the Building Signage (other than the right to have Building Signage) shall be
subject to Landlord’s prior written approval, which approval shall not be
unreasonably withheld, conditioned or delayed; and (iv) Tenant shall maintain
the Building Signage in good condition and repair, and all costs of maintenance
and repair shall be borne by Tenant. Maintenance shall include, without
limitation, cleaning and, if the Building Signage is illuminated, relamping at
reasonable intervals. Tenant shall be responsible for any electrical energy used
in connection with the Building Signage. Landlord shall have the right to
require Tenant to include Landlord’s sign vendor in the bidding process for the
Building Signage. Notwithstanding the foregoing, Tenant shall not be liable for
any fee in connection with Tenant’s right to display the Building Signage in
accordance with this Lease. At Landlord’s option, Tenant’s right to the Building
Signage may be revoked and terminated in the event Tenant does not lease and
occupy at least Eleven Thousand (11,000) rentable square feet in the Building
and Landlord is required to remove Tenant’s Building Signage in order to allow a
larger tenant leasing more square feet in the Building than Tenant to have
signage on the Building.
        
b.    Upon the expiration or earlier termination of the Lease or at such other
time that Tenant’s signage rights are terminated pursuant to the terms hereof
Tenant shall remove the Building Signage and repair any damage to the Building
caused by the installation or removal of such Building Signage in accordance
with the terms of this Lease. If Tenant fails to remove the Building Signage and
repair the Building in accordance with the terms of this Lease, Landlord shall
cause the Building Signage to be removed from the Building and the Building to
be repaired and restored to the condition which existed prior to the
installation of the Building Signage (including,

12    

--------------------------------------------------------------------------------



if necessary, the replacement of any precast concrete panels), all at the sole
cost and expense of Tenant and otherwise in accordance with this Lease, without
further notice from Landlord notwithstanding anything to the contrary contained
in this Lease. Tenant shall pay all costs and expenses for such removal and
restoration within ten (10) days following delivery of an invoice therefor.
    
c.    Landlord shall provide and install, at Landlord’s sole cost and expense,
Building standard suite entry signage and Tenant’s pro rata share of listings in
the Building directory for the Additional Premises. Such signage shall consist
of Building standard materials and shall comply with current Building
specifications. Any changes in the suite entry signage and/or Building directory
listings (if requested by Tenant) following initial installation by Landlord
shall be subject to Landlord’s prior written approval and at Tenant's sole cost
and expense.


d.    Tenant shall have the right, at Tenant’s sole cost and expense, to place
signage on the existing monument sign listing the tenants of the Project. Such
signage shall consist of Building standard materials and shall comply with
current Building specifications and shall be subject to Landlord’s prior written
approval, which approval shall not be unreasonably withheld, and all applicable
Laws.


e.    The signage rights granted to Tenant in this Paragraph, including without
limitation, the Building Signage, are personal to the original Tenant and any
Affiliate and may not be assigned by or to any other person or entity and shall
be non-transferable separate and apart from this Lease or to any other party
unless otherwise agreed by Landlord in writing in its sole discretion.


17.    Reserved Parking. The number of parking space in the parking areas for
the Project that Tenant shall be permitted to use shall be increased in
connection with Tenant’s lease of the Additional Premises consistent with the
parking ratio set forth in the Parking Density in the Basic Lease Information.
Of the parking space Tenant is entitled to use pursuant to the Lease, five (5)
of such spaces shall be reserved parking spaces (the “Reserved Parking Spaces”)
in the location shown on Exhibit C-1 attached hereto. The remaining parking
spaces that Tenant is entitled to use pursuant to the Lease shall be on an
unreserved first-come, first-served basis. All parking shall be in compliance
with the Lease, including without limitation, Section 7 of the Lease and the
parking Rules and Regulations. Landlord, at Landlord’s expense, shall mark
Tenant’s Reserved Parking Spaces as being reserved for Tenant’s use in a manner
that is consistent with other reserved parking spaces in the Building parking
areas within a reasonable period of time following the Additional Premises A
Effective Date.


18.     Permitted Transfer. Tenant is an Affiliate of the Original Tenant and
the assignment of the Lease to Tenant pursuant to the Assignment Agreement was a
Permitted Transfer not requiring Landlord’s consent pursuant to the terms of
Section 16.06 of the Lease. Prior to the date of this First Amendment Tenant has
provided Landlord with all of the information required pursuant to Section 16 of
the Lease to demonstrate with evidence reasonably satisfactory to Landlord that
the assignment to Tenant meets the requirements of Section 16.06 of the Lease
and Landlord acknowledges receipt of the same. However, Landlord hereby waives,
in this instance, the requirement set forth in Section 16.06(A) of the Lease to
provide thirty (30) days’ prior written notice to Landlord.

13    

--------------------------------------------------------------------------------



19.    Brokers. Landlord and Tenant each represent and warrant to the other
party that it has not dealt with any realtor, broker, agent or finder in
connection with this First Amendment other than Cushman & Wakefield of Virginia,
Inc., representing Tenant (the “Broker”). Landlord shall pay a commission to the
Brokers in accordance with the terms of a separate agreement between Landlord
and the Broker. Each party shall indemnify and hold harmless the other party
from and against any loss, claim, damage, expense (including costs of suit and
reasonable attorneys' fees) or liability for any compensation, commission or
charges claimed by any realtor, broker, agent or finder, other than the Broker,
claiming to have dealt with the indemnifying party, in connection with this
First Amendment.
20.    Reaffirmation of Terms. Except as modified herein, all of the terms,
covenants and provisions of the Lease are hereby confirmed and ratified and
shall remain unchanged and in full force and effect.
21.    Representations. Landlord and Tenant each hereby represents and warrants
to each other that it (i) to the best of such party’s knowledge, is not in
default of any of its obligations under the Lease and that such Lease is valid,
binding and enforceable in accordance with its terms, (ii) has full power and
authority to execute and perform this First Amendment, and (iii) has taken all
action necessary to authorize the execution and performance of this First
Amendment.
22.    Counterpart Copies; Electronic Signatures. This First Amendment may be
executed in two or more counterpart copies, each of which shall be deemed to be
an original and all of which counterparts shall have the same force and effect
as if the parties hereto had executed a single copy of this First Amendment. The
parties acknowledge and agree that notwithstanding any law or presumption to the
contrary, an electronic or telefaxed signature (“Electronic Signature”) of
either party, whether upon this First Amendment or any related document shall be
deemed valid and binding and admissible by either party against the other as if
same were an original ink signature. Landlord and Tenant (i) intend to be bound
by Electronic Signatures, (ii) are aware that the other party will rely on such
Electronic Signatures, and (iii) hereby waive any defenses to the enforcement of
the terms of this First Amendment based on execution by Electronic Signatures.
[SIGNATURES APPEAR ON FOLLOWING PAGE]

14    

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Landlord and Tenant have executed this First Amendment as of
the Effective Date.


LANDLORD
 
TENANT
PS BUSINESS PARKS, L.P.,
a California limited partnership
 


GEEKNET, INC.,
a Delaware corporation




By: PS Business Parks, Inc., a California corporation, its General Partner
 


By: /s/ Kathryn K. McCarthy
 
Its: Kathryn K. McCarthy






   By: /s/ Christopher M. Auth
      Christopher M. Auth,
      Regional Manager
      and Assistant Vice President


 


Its: President, Chief Executive Officer
 
 
 


Landlord’s Fed. ID #: 95-4609260
 
 








15    

--------------------------------------------------------------------------------



EXHIBIT A-1


ADDITIONAL PREMISES A and, ADDITIONAL PREMISES B


[exhibita1r.jpg]





A-1-1    
18062-        Lease.Amdt.20140505.EXECUTION

--------------------------------------------------------------------------------



EXHIBIT A-2


OFFER SPACE AND
REFUSAL SPACE
[exhibita2.jpg]







A-2-1    
18062-        Lease.Amdt.20140505.EXECUTION

--------------------------------------------------------------------------------



EXHIBIT B-1


TENANT IMPROVEMENT AGREEMENT
1.    Landlord shall construct the tenant improvements in Original Premises and
the Additional Premise (referred to collectively herein as the “Entire
Premises”) pursuant to the approved space plan attached hereto as Schedule 1
attached to this Exhibit B-1 (the “Space Plan”). The improvements to be
performed by Landlord in accordance with the Space Plan and the Plans (defined
hereinafter) are hereinafter referred to as the “Tenant Improvements”. The term
“Tenant Improvements” shall refer collectively or singularly, as the context
requires, to the Additional Premises B Tenant Improvements as well as the Tenant
Improvements in the Original Premises and Additional Premises A. It is agreed
that construction of the Tenant Improvements will be completed at Landlord’s
sole cost and expense (subject to the terms of this Section 1) using the
Building standard methods, materials and finishes, except as expressly shown on
the Space Plan. Landlord reserves the right to approve any space planner,
architect or engineer if employed by Tenant. Landlord shall request competitive
bids from at least three (3) architects, one of whom shall be FORM Architects.
Landlord shall select the architect with the lowest qualifying bid unless the
parties agree in writing otherwise, however, if the bid provided by FORM
Architects is not the lowest qualifying bid, Landlord will provide FORM
Architects with an opportunity to match such bid, in which case Landlord shall
select FORM Architects on the terms of such revised bid. Landlord shall provide
Tenant with copies of the bids. Based on the approved Space Plan, Landlord shall
prepare and submit to Tenant for approval detailed plans, specifications and
working drawings (the "Plans") for the construction of the Tenant Improvements.
As used herein, the term "Tenant Improvements" shall include all work to be done
in the Premises pursuant to the Plans, including, but not limited to: demolition
work, partitioning, doors, ceiling, floor coverings, wall finishes (including
paint and wall coverings), window coverings, electrical (excluding the cost of
computer cabling, Tenant’s telephone system and wiring, and any other special
electrical or wiring dedicated to the Tenant’s operations or business),
plumbing, heating, ventilating and air conditioning, fire protection, cabinets
and other millwork. Landlord shall submit the Plans to Tenant for approval
within a reasonable period of time following the full execution of this First
Amendment. Within five (5) business days after receipt by Tenant of the Plans,
Tenant (i) shall give its written approval with respect thereto, or (ii) shall
notify Landlord in writing of its disapproval and state with specificity the
grounds for such disapproval and the revisions or modifications necessary in
order for Tenant to give its approval. Within five (5) business days following
Landlord's receipt of Tenant's disapproval, Landlord shall submit to Tenant for
approval the requested revisions or modifications. Within five (5) business days
following receipt by Tenant of such revisions or modifications, including any
revisions, if any, made to comply with Law (as provided below in the second
paragraph of this Section 1), Tenant shall give its written approval with
respect thereto or shall request other revisions or modifications therein.
Tenant’s approval of the Space Plan or the Plans required hereunder shall not be
considered a representation by Tenant that such Space Plan or Plans, as the case
may be, are in compliance with applicable Laws. Based on the attached Space Plan
and Tenant’s current use of the Original Premises (i.e., for normal office use
during normal business hours (including employees occasionally working after
normal building hours on nights and weekends) using standard office business
equipment (i.e., personal computers, desk-top printers, facsimile machines,
television sets, radios, clocks, standard residential grade refrigerator and
microwave oven, and lamps)), Landlord agrees that Tenant shall be deemed not to
have exceeded the usage of electricity which is the standard for the Building
provided (i) Tenant’s electrical usage has not materially changed from Tenant’s
original electrical usage as shown on the space plans and notes attached hereto
as Schedule 1 to Exhibit B-1 (subject to Landlord’s review of the construction
drawings, including MEP drawings, which are referred to herein as the Plans),
and/or (ii) Tenant has not to installed and is not operating in the Premises any
electrical, heating and cooling, or refrigeration equipment, computer equipment,
electronic data processing equipment, punch card machines or other equipment
using electric current in excess of standard voltage or amperage, which would
increase Tenant’s usage beyond that of the normal office tenant (e.g., the
installation of a supplemental HVAC system, data center, reproduction facility
and the like).
    Landlord shall provide to Tenant for approval any revisions made to the
Plans required to comply with Law and changes required by the permitting
authority, if any. Following final approval of the Plans, if

B-1-1    

--------------------------------------------------------------------------------



Tenant shall request any revisions to the Plans, Landlord shall have such
revisions prepared, subject to Landlord’s approval and at Tenant's sole cost and
expense, plus any applicable state sales or use tax thereon, upon demand.
Promptly upon completion of the revisions, Landlord shall notify Tenant in
writing of the increased cost in the Tenant Improvements, if any, resulting from
such revisions to the Plans. Tenant, within three (3) business days, shall
notify Landlord in writing whether it desires to proceed with such revisions. In
the absence of such written authorization, Landlord shall have the option to
continue work on the Premises disregarding the requested revision. If such
revisions result in an increase in the cost of Tenant Improvements, such
increased costs, plus any applicable state sales or use tax thereon, shall be
payable by Tenant upon demand and Landlord shall provide reasonable
documentation of the same if requested by Tenant. Notwithstanding anything
herein to the contrary, all revisions to the Plans shall be subject to the
reasonable approval of Landlord. Landlord shall have the right to decline
Tenant's request for a change in the approved Plans if the change (a) does not
conform to applicable governmental regulations or is disapproved by any
governmental agency; (b) requires Building service (including electrical power)
beyond the level normally provided to other tenants in the Building; or (c)
overloads the floors, or (d) in Landlord's reasonable opinion, would
unreasonably delay construction of the Tenant Improvements for more than ninety
(90) days.
2.    Landlord shall enter into a direct contract for the Tenant Improvements
with a general contractor selected by Landlord. In addition, Landlord shall have
the right to select and/or approve of any subcontractors used in connection with
the Tenant Improvements.
3.    Landlord shall deliver Additional Premises B to Tenant with the Additional
Premises B Tenant Improvements Substantially Complete (defined hereinafter). The
Tenant Improvements shall be deemed to be “Substantially Complete” on the date
that all Tenant Improvements for Additional Premises B have been performed,
other than any details of construction, mechanical adjustment or any other
similar matter, the non-completion of which does not materially interfere with
Tenant’s use of Additional Premises B. However, the parties hereby agree that if
Landlord is delayed in the performance of the Tenant Improvements for Additional
Premises B as a result of (a) Tenant’s failure to agree to plans and
specifications and/or construction cost estimates or bids, (b) Tenant’s request
for materials, finishes or installations with long lead times (Landlord shall
notify Tenant of such long-lead time and Tenant shall have the opportunity to
change its selection to a material, finish or installation not requiring a
long-lead period), (c) Tenant’s change in the approved Space Plan or the
approved Plans which result in an actual delay, (d) performance or completion by
a contractor employed by Tenant to construct work in Additional Premises B which
actually delays the Substantial Completion of the Tenant Improvements for
Additional Premises B by Landlord, or (d) any other circumstance or action which
is designated as a Tenant Delay in this Exhibit B-1 or in the First Amendment
(each of the foregoing being referred to herein as a “Tenant Delay”), then the
Tenant Improvements for the applicable Work Space shall be deemed to be
Substantially Complete on the date that Landlord could reasonably have been
expected to Substantially Complete such Tenant Improvements absent any Tenant
Delay and such date shall be deemed to be the actual applicable Effective Date
for Additional Premises B.
4.    Tenant hereby acknowledges that the Tenant Improvements shall be performed
while Tenant is in occupancy of the Original Premises and Additional Premises A,
and Landlord's actions in connection with the Tenant Improvements shall in no
way constitute a constructive eviction of Tenant or entitle Tenant to any
abatement of rent or subject Landlord to any liability for any injury or
interference with Tenant’s business. Landlord and Tenant agree to cooperate with
each other in order to enable the Tenant Improvements to be performed in a
timely manner and with as little inconvenience to the operation of Tenant’s
business as is reasonably possible, including by developing a schedule mutually
agreed upon by Landlord and Tenant for the construction of the Tenant
Improvements and performing some Tenant Improvements outside of Building
Business Hours and on weekends if such Tenant Improvements will produce
unreasonable noise or odor or will otherwise be unreasonably disruptive if
performed during Building Business Hours.
5.    This Exhibit B-1 shall not be deemed applicable to any additional space,
other than Additional Premises A and Additional Premises B, added to the
Premises at any time or from time to time, whether by any options under the
Lease or otherwise, or to any portion of the Original Premises, the Additional
Premises or any additions to the Premises in the event of a renewal or extension
of the original Term of the Lease,

B-1-2    

--------------------------------------------------------------------------------



whether by any options under the Lease or otherwise, unless expressly so
provided in the Lease or any amendment or supplement to the Lease.
6.    Any furniture or equipment shown on the Space Plan is for illustrative
purposes only and shall not be included as part of the Tenant Improvements. As
used herein, the term Substantially Complete shall specifically exclude Tenant's
installation of its furniture, fixtures and cabling, whether or not shown on the
Space Plan, which shall be Tenant's obligation to install and shall not have an
effect on the determination of the date of Substantial Completion.
7.    Notwithstanding anything to the contrary contained in the Lease, Tenant
shall not be required to remove any of the Tenant Improvements or any cabling
and wiring installed within the Entire Premises at the expiration or earlier
termination of the Lease.
8.    Provided that Tenant does not interfere with or delay the completion by
Landlord or its agents or contractors of the construction of any of the Tenant
Improvements and provided Landlord has possession of Additional Premises B free
and clear from prior tenancies, Tenant shall have the right to enter Additional
Premises B up to fourteen (14) days prior to the anticipated applicable
Effective Dates for Additional Premises B only for the purpose of installing
furniture, trade fixtures, equipment, telecommunications equipment and similar
items. Tenant shall be liable for any damages or delays caused by Tenant's
activities in each Work Space (which such delays shall be considered a Tenant
Delay for purposes of this Exhibit B-1). Such occupancy shall be subject to all
provisions of the Lease, as amended hereby, provided, however; that so long as
Tenant has not begun operating its business from the applicable Work Space, the
foregoing activity shall not constitute the delivery of possession of Additional
Premises B to Tenant and neither the Term of the Lease nor Tenant’s obligation
to pay Base Rent hereunder shall commence with respect to Additional Premises B
as a result of said activities. Prior to entering Additional Premises B, Tenant
shall obtain all insurance it is required to obtain by the Lease and shall
provide certificates of said insurance to Landlord. Tenant shall coordinate such
entry with Landlord's building manager, and such entry shall be made in
compliance with all terms and conditions of the Lease, as amended hereby, and
the Rules and Regulations attached hereto. In the event Tenant occupies a Work
Space prior to the applicable Effective Date for Additional Premises B for any
other purpose, other than as expressly provided herein, such occupancy shall not
change the termination date, but Tenant shall pay Base Rent and all other
charges provided for in the Lease, as amended hereby, with respect to Additional
Premises B during the period of such occupancy.
9.    As part of the Tenant Improvements, Landlord shall make necessary
adjustments to the HVAC system servicing the entire Premises (i.e., the Original
Premises, Additional Premises A and Additional Premises B), including balancing
the HVAC system upon completion of the Tenant Improvements, in order to provide
for reasonable HVAC services in the entire reconfigured Premises (given the
season) which are comparable to the service provided in other similar buildings
of the same age and quality and located in the same geographic area as the
Building.
10.    Upon Substantial Completion of the Tenant Improvements, Tenant together
with Landlord and Landlord's contractor shall make a final inspection of the
Tenant Improvements to ensure that the construction has been accomplished
substantially in accordance with the Plans. A punch list (the "Punch List") of
items to be completed or corrected shall be prepared at the time of such
inspection. Landlord agrees to use commercially reasonable efforts to complete
all items on such Punch List within thirty (30) days thereafter.
11.    This Agreement is and shall be incorporated by reference in the Lease, as
amended by the First Amendment, and all of the terms and conditions of the
Lease, as amended, are and shall be incorporated herein by this reference.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

B-1-3    

--------------------------------------------------------------------------------



SCHEDULE 1 TO EXHIBIT B-1
SPACE PLAN


[firstamendmenttolease_image2.gif]





B-1-4    

--------------------------------------------------------------------------------



EXHIBIT C-1




LOCATION OF RESERVED PARKING


[firstamendmenttolease_image3.gif]





C-1    

--------------------------------------------------------------------------------



EXHIBIT D


BUILDING SIGNAGE


[exhibitd.jpg]

D-1    